Proceeding pursuant to CPLR article 78 in the nature of prohibition to prohibit the respondents from proceeding with an underlying criminal prosecution entitled People v Guzman, pending in the Supreme Court, Suffolk County, under indictment No. 3152C-10, on the ground, inter alia, of lack of geographic jurisdiction.
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
Although a CPLR article 78 proceeding in the nature of prohibition is a proper means of challenging venue in a criminal action (see Matter of Steingut v Gold, 42 NY2d 311, 315 [1977]), prohibition lies only where there is a clear legal right to that relief (see id.). Here, the petitioner has failed to demonstrate a clear legal right to prohibition (see Matter of Prospect v Doyle, 44 AD3d 863, 863 [2007]; cf. Matter of Sharkey v Town of Southold Justice Ct., 71 AD3d 1030, 1030 [2010]). Balkin, J.P., Hall, Lott and Sgroi, JJ., concur.